Citation Nr: 0420516	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-12 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether an August 20, 1946 rating action, which reduced 
the evaluation for the service-connected residuals of a 
gunshot wound to the right ankle, from 50 percent to 
40 percent effective from October 14, 1946, should be 
reversed on the grounds of clear and unmistakable error 
(CUE).  

2.  Whether an August 12, 1959 rating action, which awarded 
separate evaluations for the service-connected right ankle 
disability (including 20 percent for traumatic arthritis and 
20 percent for residuals of a shell fragment wound) effective 
from July 7, 1959, should be reversed on the grounds of CUE.  

3.  Entitlement to an effective date earlier than May 20, 
2002 for the grant of a 30 percent rating for degenerative 
arthritis of the left knee.  

4.  Entitlement to an effective date earlier than May 20, 
2002 for the grant of a 20 percent rating for degenerative 
joint disease of the low back.  

5.  Entitlement to an effective date earlier than May 20, 
2002 for the grant of a total disability rating based on 
individual unemployability.  
REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1944 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs Regional Office (RO) in Phoenix, Arizona.  


REMAND

Review of the claims folder indicates that, in January 2004, 
the veteran presented testimony before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  The tape 
of the personal hearing was found to be inaudible, and a 
written transcript of the hearing could not be made.  In a 
July 2004 letter, the Board notified the veteran of this fact 
and asked him to clarify whether he wished to present 
testimony at another personal hearing.  In a response 
received at the RO approximately one week later in the same 
month, the veteran stated that he wished to attend another 
personal hearing before a Veterans Law Judge at the RO.  
Because the Board may not proceed with an adjudication of the 
veteran's appeal without affording him an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2003).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


